Citation Nr: 0312067	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-11 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of dry mouth 
syndrome secondary to medications administered for the 
treatment of service connected post-traumatic stress disorder 
(PTSD), to include brofaromine hydrochloride.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from July 1948 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for residuals of dry mouth syndrome secondary to 
medications administered for the treatment of service 
connected PTSD, to include brofaromine hydrochloride.

This matter has been before the Board on three earlier 
occasions - in June 1999, October 2000, and July 2002.  In 
June 1999 and October 2000, the Board remanded the claim for 
additional development.


REMAND

The veteran and his representative contend, in substance, 
that the veteran is entitled to service connection for 
residuals of dry mouth because it was caused by the 
medication used to treat the veteran's service connected 
PTSD.  It is also requested that the veteran be afforded the 
benefit of the doubt. 

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in April 2002, the Board undertook additional 
development with respect to the issue currently on appeal 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  In this connection with this development, the Board 
obtained and associated with the claims file medical records 
pertaining to VA treatment of the veteran at the Myrtle Beach 
and Charleston VA Medical Centers and a report of a March 
2003 medical opinion as to the origins and etiology of the 
veteran's dry mouth syndrome.

In the Disabled American Veterans v. Principi, No. 02-7304 
(Fed. Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) (2002).  As such, although the Board has notified 
the veteran of VA's obligations under the VCAA and has 
obtained additional VA medical examination reports and 
records, in light of the Federal Circuits' decision, the case 
must be remanded.

In view of the above, this matter is REMANDED to the RO for 
the following action:
1.	The RO should contact the veteran and 
request that he identify all VA and 
non-VA health care providers that have 
treated since September 1998 for his 
thoracic spine disorder.  The aid of 
the veteran in securing these records, 
to include providing necessary 
authorization(s), should be enlisted, 
as needed.  If any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.	The RO should send the veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist 
and notice provisions contained 
therein.  Among other things, the 
letter should explain, what, if any, 
information (medical or lay evidence) 
not previously provided to the 
Secretary is necessary to substantiate 
the claim.  The letter should also 
specifically inform the veteran and 
his representative of which portion of 
the evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on behalf of 
the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

3.	To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.	After completion of the foregoing, and 
after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the 
dictates of the VCAA), the RO should 
again readjudicate the veteran's claim 
in light of the evidence received 
since the issuance of its January 2002 
supplemental statement of the case.  
The RO must provide adequate reasons 
and bases for its determination, 
addressing all issues and concerns 
that were noted in this REMAND.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


